     Case 3:18-cv-02735-W-BGS Document 55 Filed 06/16/20 PageID.294 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10                          UNITED STATES DISTRICT COURT
11                        SOUTHERN DISTRICT OF CALIFORNIA
12
13   SASA INVESMENT HOLDINGS, LLC,                       Case No.: 18-CV-2735 W (BGS)
     et al.,
14
                                       Plaintiffs,       ORDER DISMISSING CASE
15                                                       WITHOUT PREJUDICE
     v.
16
     HEMANT CHHATRALA, et al.,
17
                                     Defendants.
18
19
20         Plaintiffs filed this lawsuit on December 4, 2018. (See Compl. [Doc. 1].) On May
21   24, 2019, this Court issued an Order Granting Extension of Time to Effect Service on
22   Certain Defendants (the “Order” [Doc. 28]), namely Hemant Chhatrala, Jenish Patel,
23   Chhatrala Investments, LLC, JSAKGP, Inc., and Shiva Management, Inc. The Order
24   required service by August 22, 2019. (Id. 2:3–6.) To date, there is no indication

25   Plaintiffs complied with the order.
           On February 21, 2020, this Court issued an order to show cause why the unserved
26
     Defendants should not be dismissed without prejudice. (See OSC [Doc. 54].) The OSC
27
     required Plaintiffs to file their response on or before March 5, 2020. (Id. 1:26–27.) The
28

                                                     1
                                                                               18-CV-2735 W (BGS)
     Case 3:18-cv-02735-W-BGS Document 55 Filed 06/16/20 PageID.295 Page 2 of 2



 1   OSC also specifically warned Plaintiffs that “[f]ailure to file a written response will result
 2   in the dismissal without prejudice of the Unserved Defendants.” (Id. 1:27–2:1.)
 3          To date Plaintiffs have not filed a response to the OSC, nor have they sought to
 4   continue the deadline to respond to the OSC. Accordingly, the Court ORDERS all
 5   unserved Defendants DISMISSED WITHOUT PREJUDICE. Because all Defendants
 6   that were served in this matter have been dismissed1, the Clerk is ORDERED to close
 7   the District Court case file.
 8          IT IS SO ORDERED

 9   Dated: June 16, 2020

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   1
       Plaintiffs dismissed Defendant Pragati Investments, LLC on 1/23/20. (See Notice of Dismissal [Doc.
28   48].) Defendants Bank of America, N.A. and Orange Coast Title Company were dismissed on 2/19/20.
     (See Order [Doc. 53].)

                                                       2
                                                                                        18-CV-2735 W (BGS)
